Per Curiam,
The correctness of the decree in this ease is so fully vindicated in the clear and exhaustive opinion of the learned president of the orphans’ court that little if anything can be profitably added thereto. His findings of fact are very full, and methodically presented, and an examination of the record has satisfied us that the legal questions arising thereon have been justly and equitably determined. There appears to be nothing in either of the specifications of error that calls for extended comment, or that would justify either a reversal or modification of the decree.
The testator’s invalid daughter, Sarah, appears to have been the object of his special solicitude. He accordingly provided, for her benefit, a secured fund of twenty-five hundred dollars, the interest of which, at six per cent, appears to have been intended as compensation for her “ boarding, washing, mending and clothing.” While this was a small amount for that purpose, the testator doubtless regarded it as sufficient while enjoyment of her ordinary health continued. He further provided: “ After the death of my daughter Sarah, after all expenses and her funeral expenses be paid, the remainder of the two thousand five hundred dollars .... shall be equally divided,” etc. This evidently contemplates that extraordinary expenses, incident to Sarah’s last illness, and her funeral expenses shall be paid out of the corpus of the fund.. It is only what may remain, “after all expenses and her funeral expenses be paid,” *242that he directs to “ be equally divided,” etc. It so happened that Sarah’s last illness was long continued, and her utterly helpless condition, during that time, was such as to necessitate extraordinary services and attention. The amount allowed for those services is undoubtedly very reasonable, and the appellants have no just reason to complain.
The decree is affirmed on the opinion of the learned president of the orphans’ court, and the appeal is dismissed with costs to be paid by appellants.